Citation Nr: 0003717	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  94-36 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether the veteran has filed a timely appeal to a January 8, 
1991 decision that the veteran's discharge from military 
service on May 16, 1975 was issued under conditions which 
constitute a bar to the payment of Department of Veterans 
Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran had honorable service from February 1971 to 
February 1973 and from November 1976 to November 1977.  The 
veteran also served from August 1973 to May 1975, and was 
discharged under other than honorable conditions.  

In a June 1999 decision, the Board of Veterans' Appeals 
(Board) remanded this issue to the Regional Office (RO) for a 
hearing before a member of the Board.  In an October 1999 
statement, the veteran stated that he would be unable to 
attend a hearing before a member of the Board.  The veteran 
also requested a decision on his appeal be made based upon 
the evidence currently of record.  The veteran did not 
request that his hearing be rescheduled.  Thus, the case has 
now been returned to the Board for appellate consideration.

The Board also notes that at his December 1998 hearing before 
a member of the Board, the veteran and his representative 
testified that the RO erroneously lumped his first two 
periods of service together in determining that his May 1975 
discharge barred him from receiving VA benefits.  The veteran 
and his representative pointed out that the veteran was 
honorably discharged from service in February 1973 and then 
reenlisted in August 1973.  They argued that the discharge 
under other than honorable conditions only applied to the 
period of service from August 1973 to May 1975.  To the 
extent that the veteran's testimony amounts to an implied 
claim of clear and unmistakable error as to the RO's January 
1991 determination that the veteran's May 16, 1975 discharge 
from service was issued under conditions that constituted a 
bar to the payment of VA benefits, the matter is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  In a January 8, 1991 decision, the RO determined that the 
veteran's discharge from military service on May 16, 1975 was 
issued under conditions which constituted a bar to the 
payment of VA benefits.

2.  In correspondence received by the RO in August 1992 
(filed on a VA Form 9), the veteran sought to appeal the 
January 8, 1991 determination that his discharge from 
military service on May 16, 1975 was issued under conditions 
which constituted a bar to the payment of VA benefits.

3.  In correspondence received by the RO in July 1994, the 
veteran again sought to appeal the January 8, 1991 
determination that his discharge from military service on May 
16, 1975 was issued under conditions which constituted a bar 
to the payment of VA benefits.



CONCLUSIONS OF LAW

1.  The January 8, 1991 determination that the veteran's 
discharge from military service on May 16, 1975 was issued 
under conditions which constituted a bar to the payment of VA 
benefits is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302(a), (b) (1999).

2.  The appeal of the January 8, 1991 determination that the 
veteran's discharge from military service on May 16, 1975 was 
issued under conditions which constituted a bar to the 
payment of VA benefits was not timely filed.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302(a), (b) 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In regard to the veteran's claim regarding the timeliness of 
his appeal, the Board notes that appellate review is properly 
initiated by a Notice of Disagreement and completed by a 
Substantive Appeal after a Statement of the Case has been 
issued.  A Notice of Disagreement must be filed within one 
(1) year from the date of mailing of notification of the 
initial review and determination; otherwise, that 
determination will become final.  The date of the letter of 
notification is considered to be the date of mailing for 
purposes of determining whether a timely appeal has been 
filed.  A Substantive Appeal must be filed within 60 days 
from the date that the agency of original jurisdiction mails 
the Statement of the Case to the veteran, or within the 
remainder of the one (1) year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  The date of mailing of the 
Statement of the Case will be presumed to be the same as the 
date of the Statement of the Case, and the dated of mailing 
of the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302 (1999).

A review of the record reflects that the veteran filed a 
claim of entitlement to service connection for an eye 
disorder and a hip injury in May 1988.  In a September 1988 
rating decision, the RO denied the veteran's claim on the 
grounds that the veteran's eye disorder preexisted service 
and was not aggravated by service, and that the hip injury 
was not shown in service.  The veteran filed a timely notice 
of disagreement in September 1988 and a statement of the case 
was issued in October 1988.  The veteran did not file a 
substantive appeal.

In May 1990, the veteran sought to reopen his claim of 
entitlement to service connection for a hip injury and an eye 
disorder.  The veteran also sought entitlement to service 
connection for loss of finger dexterity.  In an August 1990 
rating decision, the RO determined that new and material 
evidence had not been presented to reopen the claims of 
entitlement to service connection for a hip injury and an eye 
disorder.  The RO also deferred a determination as to the 
claim of entitlement to service connection for residuals of a 
right arm laceration pending a character of discharge 
determination.  

In correspondence from the RO dated in August 1990, the 
veteran was informed that his entitlement to benefits was 
contingent upon a discharge from military service under 
conditions other than dishonorable.  He was further informed 
that the military service which would qualify him for the 
benefit sought was terminated by an undesirable, bad conduct, 
or other than honorable discharge, and that, under such 
circumstances, the RO would examine all relevant facts 
leading to his discharge for the purpose of determining 
whether or not it was issued under conditions other than 
dishonorable.  

In a January 8, 1991 letter to the veteran, the RO notified 
him of their determination that his discharge from military 
service on May 16, 1975 was issued under conditions which 
constitute a bar to the payment of VA benefits.  The RO also 
notified the veteran of his right to appeal their decision 
regarding his discharge from military service.  

On September 12, 1991, the RO received correspondence from 
the veteran construed as a Notice of Disagreement with the 
January 8, 1991 decision holding that the veteran's discharge 
from military service on May 16, 1975 had been issued under 
conditions which constituted a bar to the payment of VA 
benefits. 

On August 19, 1992, the RO received correspondence from the 
veteran in the form of a VA Form 9 alleging that the RO's 
administrative decision disallowing VA benefits based upon 
the veteran's period of service ending May 1975 was "in 
error."  The veteran stated that the period of service in 
question was free from any infractions of the Uniform Code of 
Military Justice, and that his military performance had been 
"excellent."

A Statement of the Case addressing the issue of whether the 
character of the veteran's discharge from service in May 1975 
constituted a bar to VA benefits was issued to the veteran on 
September 5, 1993.  The cover letter accompanying the 
statement of the case informed the veteran that he should not 
delay in filing his substantive appeal on the enclosed VA 
Form 9.  The RO also informed the veteran that if they did 
hear from him in 60 days, the RO would assume that he did not 
intend to complete his appeal and the record would be closed.

On July 11, 1994, the RO received additional correspondence 
from the veteran in the form of a VA Form 9, in which the 
veteran once again stated that the January 8, 1991 decision 
disallowing VA benefits was "in error."

Analysis

The initial notice to the veteran that his claim had been 
denied because his May 16, 1975, discharge from military 
service had been issued under conditions which constituted a 
bar to the payment of VA benefits was issued on January 8, 
1991.  The Board notes that the veteran has not alleged that 
he did not receive that notification from the RO.  Thus, 
pursuant to the applicable law and regulation, the veteran 
had one year from that date, that is until January 8, 1992, 
to perfect his appeal.  On August 19, 1992, the RO received 
from the veteran a VA Form 9 voicing his disagreement with 
the denial of benefits because of his other than honorable 
service.  However, at that time, a Statement of the Case had 
not been issued by the RO.  A Statement of the Case regarding 
the character of the veteran's discharge from service on May 
16, 1975 was not issued by the RO until September 5, 1993.  
The veteran subsequently filed a VA Form 9 which was received 
by the RO on July 11, 1994, well beyond 60 days of the 
mailing of the Statement of the Case.  Thus, the July 11, 
1994 VA Form 9 is untimely and, therefore, invalid.

Furthermore, even upon construing the August 19, 1992 VA Form 
9 as a Substantive Appeal, it was received more than one year 
after the January 8, 1991 denial, and thus, is also untimely 
and invalid.  The Board notes that this determination is 
consistent with the decision of the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) in Archbold v. 
Brown, 9 Vet. App. 124 (1996).  

Therefore, under no circumstances was the veteran's appeal 
received in a timely manner.  Accordingly, the appeal must be 
denied.



ORDER

A timely appeal of the January 8, 1991, determination that 
the veteran's discharge from military service on May 16, 
1975, had been issued under conditions which constituted a 
bar to the payment of VA benefits not having been filed, the 
benefit sought on appeal is denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

